Citation Nr: 0701895	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits under the provisions of 38 U.S.C.A. § 6104(a) was 
proper.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The appellant was in beleaguered status from December 18, 
1941 to May 5, 1942; missing from May 6, 1942 to May 23, 
1942; in no casualty status from May 24, 1942 to June 4, 
1942; a prisoner of war from June 5, 1942 to August 14, 1942; 
and in no casualty status from August 15, 1942 to October 20, 
1944.  He had regular Philippine Army service from October 
21, 1944 to June 20, 1946.  The Department of the Army has 
indicated that the appellant was in the employ of the 
Japanese government from June 2, 1943 to August 31, 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The appellant has admitted that he served with the 
Imperial Japanese Bureau of the Constabulary, which was 
involved in actions against the guerilla forces allied with 
the United States.

2.  As a member of the Bureau of the Constabulary, the 
appellant rendered assistance to an enemy of the United 
States during his assignment with the Bureau of the 
Constabulary as a clerk and noncommissioned officer.

3.  By a decision of February 2004 the VA Compensation and 
Pension Service determined that, by reason of treason, the 
appellant had forfeited his rights to any and all VA benefits 
pursuant to 38 U.S.C. § 6104(a).





CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United 
States, and thereby forfeited all accrued or future 
gratuitous benefits under the laws administered by VA.  38 
U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above the Department of the Army has indicated that 
the appellant was in beleaguered status from December 18, 
1941 to May 5, 1942; missing from May 6, 1942 to May 23, 
1942; in no casualty status from May 24, 1942 to June 4, 
1942; a prisoner of war from June 5, 1942 to August 14, 1942; 
and in no casualty status from August 15, 1942 to October 20, 
1944.  He had regular Philippine Army service from October 
21, 1944 to June 20, 1946.  

The Department of the Army has also indicated that the 
appellant was in the employ of the Japanese government from 
June 2, 1943 to August 31, 1944.  The appellant has admitted 
that he was a member of the Imperial Japanese Bureau of the 
Constabulary (BC), and that his main job was to maintain 
peace and order in the area where he was assigned.  
Contemporaneous documents promulgated by the U.S. Army show 
that the appellant was involved in shootings of suspected 
guerrillas.  

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by VA.  38 U.S.C.A. § 6104(a) (West 2002); 
38 C.F.R. § 3.905(b) (2006).  A treasonable act is defined as 
an act of mutiny, treason, sabotage, or rendering assistance 
to an enemy of the United States or of its allies.  38 C.F.R. 
§ 3.902(a) (2006).  The result of such an act is that the 
claimant shall forfeit all accrued or future gratuitous 
benefits under laws administered by VA.  38 C.F.R. § 3.902(b) 
(2006).  See 38 C.F.R. § 3.900

Information pertaining to the authority, powers, duties, and 
functions of the BC, as contained in the official journals of 
the Imperial Japanese military administration and executive 
orders pursuant thereto, provide evidence of the organization 
and collaboration of the BC with the Japanese Imperial 
Forces.  Membership in that organization subsequent to 
December 1941 is evidence of assistance to the Japanese war 
effort.  The BC has been recognized by the VA as being part 
of the Japanese military occupation and administration, and 
as part of the Japanese Imperial Forces.  However, simple 
membership in such an organization is not conclusive proof 
that a veteran was guilty of " . . . mutiny, treason, 
sabotage or rendering assistance to an enemy of the Unites 
States. . . ." which is the statutory standard which must be 
met.  See generally, Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  Rather, the circumstances of each individual case 
must be carefully analyzed to determine the nature and extent 
of an appellant's involvement with the BC.

Additionally, the standard of proof to be applied in 
decisions on claims for veterans' benefits is set forth in 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005).  An appellant is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 
also, 38 C.F.R. § 3.102 (2006).  When an appellant seeks 
benefits and the evidence is in relative equipoise, the 
appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The appellant asserts that he joined the BC against his will.  
However, based upon careful review of the evidence of record, 
the Board finds that the appellant did assist an enemy of the 
United States, the Japanese-controlled BC.  The Board has 
considered the appellant's lay statements to the effect that 
he did not assist the enemy in his employment with the BC.  

While the appellant had service in the Philippine Army 
subsequent to his participation in the BC, the record 
demonstrates that while in the service of the BC, he did 
render assistance to an enemy of the United States.  In the 
Board's view, to find that the appellant did not render 
assistance to an enemy of the United States would be to deny 
a fact that is patently obvious from the record.  The 
appellant admits he willingly carried out the duties 
requested of him by the Imperial Japanese government.  He 
participated in patrols, and the evidence of record 
demonstrates that he was involved in the shooting deaths of 
two guerrillas and the wounding of a third.  He was paid by 
the Imperial Japanese Army for the performance of his duties.  
Such actions assisted with the Japanese occupation of the 
Philippines. Performance of these duties, by their very 
nature, necessarily had the objective, and effect, of 
rendering assistance to the enemy of the United States in 
sustaining control and power over the protectorate of the 
Philippines during a conflict with the United States.  For 
these reasons, in the Board's view, the appellant did render 
assistance to the Japanese, under any plausible meaning of 
the word "assistance."

The Board further acknowledges the appellant's remarks that 
he did not have a choice but had to join the BC.  No doubt in 
light of the enormously difficult times and circumstances 
during which he served the Japanese, after the war, the 
Republic of the Philippines judged him loyal.  However, the 
Board must emphasize that the U.S. Government was not a party 
to that determination.  Moreover, the determinative standard 
under which the Board is bound in this case, the VA's own 
laws and regulations, is different with respect to 
determining whether the appellant rendered assistance to an 
enemy of the United States Government.  In sum, for the 
reasons stated above, it is clear that the appellant rendered 
assistance to an enemy of the United States government.  This 
fact alone mandates the forfeiture of all VA rights and 
benefits.  See 38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 
3.902 (2006).  

As the preponderance of the evidence is against the 
appellant's claim for rights and benefits under title 38, 
United States Code, the benefit of the doubt doctrine is not 
for application in the instant case.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  However, the VA General Counsel has held 
that the notice and duty to assist provisions of the VCAA are 
not applicable to a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  In this 
instance, and as explained above, there is no evidence that 
would have had any effect on the outcome of this claim since 
there is a lack of merit under the law for the benefits 
sought.  Hence, the VCAA does not apply.


ORDER

Forfeiture of Department of Veterans Affairs benefits under 
the provisions of 38 U.S.C.A. § 6104(a) was proper.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


